       Case 1:19-cr-00036-RJA-MJR Document 46 Filed 04/30/20 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK



UNITED STATES OF AMERICA,

                             Plaintiff,

                                                            DECISION AND ORDER
              v.                                                19-CR-36-A

TODD LARABA,

                             Defendant.


       This case was referred to Magistrate Judge Michael J. Roemer pursuant to 28

U.S.C. § 636(b)(1) for the conduct of pretrial proceedings. On December 17, 2019, the

Magistrate Judge filed a Report, Recommendation and Order (Dkt. No. 37) that

recommends that defendant Laraba’s motions to dismiss Counts 1 and 2 of the

Indictment be denied. Dkt. No. 31. The defendant filed objections to the

recommendations (Dkt. No. 40), the United States responded (Dkt. No. 42), and the

defendant replied (Dkt. No. 43).

       Pursuant to 28 U.S.C. §636(b)(1), the Court must make a de novo determination

of those portions of a report and recommendation to which objections have been made.

After reviewing the record the Court has deemed the objections submitted without oral

argument. Upon de novo review it is hereby

       ORDERED that the motions to dismiss of defendant Laraba (Dkt. No. 31) are

denied for the reasons stated in the Report, Recommendation and Order (Dkt. No. 37).

The Court has carefully considered defendant Laraba's objections, and finds them to be

without merit, and it is further
      Case 1:19-cr-00036-RJA-MJR Document 46 Filed 04/30/20 Page 2 of 2




       ORDERED that counsel for the parties shall confer and shall file a motion on or

before May 4, 2020, requesting either that the Court set a date for trial or grant a brief

adjournment for the parties to exhaust any change-of-plea negotiations. If moving for a

trial date, the parties should advise the Court approximately how long the trial is

expected to last. If seeking an adjournment, the parties shall provide the Court with

enough facts to permit the Court to assess whether interests of justice warrant a

Speedy Trial Act exclusion of time under 18 U.S.C. § 3161(h)(7)(A).



       IT IS SO ORDERED.



                                          __s/Richard J. Arcara____________
                                          HONORABLE RICHARD J. ARCARA
                                          UNITED STATES DISTRICT COURT


Dated: April 30, 2020
